Redick, District Judge.
Claim of George W. Caldwell, administrator, against the receiver of Clinton State Bank for the value of liberty bonds in the sum of $2,150, which were left in the bank for safe-keeping, by Mary J. Caldwell, since deceased. Upon demurrer of the receiver to the petition of claimant being overruled and judgment entered for claimant against the bank for the full amount and ordering the same paid out of the state guaranty fund, the receiver appeals.
The case is ruled by State v. Clinton State Bank, ante, p. 482.
It is therefore ordered that the judgment of the district court be reversed in so far as it orders the claim paid from the state guaranty fund,-and the cause remanded, with leave to claimant to file an amended petition claiming a preference' upon the assets of the bank, if advised that the facts warrant such claim; judgment allowing claim against the general assets.of the bank is affirmed.
Affirmed in part, and reversed in part.